Title: From Thomas Jefferson to Oliver Ellsworth and William Vans Murray, with Levi Lincoln, [18] March 1801
From: Jefferson, Thomas,Lincoln, Levi
To: Ellsworth, Oliver,Vans Murray, William



Gentlemen,
Department of StateWashington [18] March 1801

Mr. Madison the Secretary of State being not yet arrived at the seat of Government I have been authorized by the President to discharge the duties of that office per interim; and among the objects which have claimed the earliest attention is the Convention signed by yourselves and General Davie with the government of France. This instrument was laid before the Senate on the 16th. of December and having met with considerable difficulties there, was under discussion till their final vote on the 3d of February, by which they advised and consented to the ratification of it with the suppression of the 2d article, and the addition of an Article limiting its duration. The term of change in the Administration being then approaching, this matter has rested to the present moment. Tho’ the day agreed on for the exchange of ratifications will from these unavoidable causes have passed over, yet we apprehend that that exchange, being only a matter of form, will suffer no difficulty, and then it will take place on your receipt of this as a matter of course, if the modifications of the Senate meet with no objection as we hope they  will not. It appeared from the documents you transmitted that the 2d article was chiefly of your own solliciting, and that its omission is not likely to be disagreeable to France. There was in the Senate a considerable diversity of sentiment on it, and as by our Consititution, one third of that body can negative a treaty or any particular article of it, there was found to be a sufficient number against this article to effect its negative. With respect to the additional article, limiting the duration, you will recollect there was an express instruction to that effect among those given to you. It is perhaps unwise policy in any nation to bind itself perpetually by an act which requires the consent of another nation to annul. It is most unwise in us, of all nations because the circumstances of our existence, and of our relations with others change so rapidly. What is now advantageous, may soon become otherwise: and our increasing strength is daily facilitating the command of just dispositions on the part of others. It has therefore been the invariable policy of this country since the date of its earliest treaties to enter into none which shall not be limited to short terms, and now look forward with desire to the moment when we shall be free from compact with every nation, and have a right to govern ourselves with every one according to the principles of justice, and of a friendship proportioned to what we experience from them. We hope and trust these modifications by the Senate will meet with no difficulty, and you are accordingly desired to use your best endeavours to obtain an acquiescence in them on a final ratification in that form, nevertheless should the suppression of the 2d. article meet with obstacles on their part which we do not expect, rather than keep things between the two Countries in their present unsettled state, you might accept a ratification reestablishing the 2d. article only reserving to the Senate their consititutional right to advise or refuse a ratification in that form. But as to the additional article limiting the duration, it is a sine qua non from which we cannot depart. In every event we are carrying the convention into execution in all its parts. All hostilities on the sea have been forbidden, our vessels are returning into port, the prisoners in our possession are in a course of delivery to M. Letombe former Consul of France, he is notified that all those officers may resume their functions, commercial intercourse is restored, a number of our vessels actually cleared out and departed for France, and orders given for the restitution of vessels under the 3d. article of the convention, but I am sorry to say there is great reason to apprehend the Insurgente is lost together with a vessel of ours called the Pickering and all their crews. They were on a cruise  together in the West Indies in the month of August last, since which neither have ever been heard of, should they return (which however we do not expect) the Insurgente shall be immediately restored according to the convention.
It is possible that these modifications of the Convention may give rise to new discussions between yourselves and those whom the government of France may authorize on their part, and, as we observe that an armed coalition in vindication of neutral rights is formed, or forming in Europe, it is also possible that government may indulge a wish that we should take a part in it, and may make it an ingredient in the new discussions. In that case you are to set your faces against it at once, and to declare it a subject on which you have not a word to say, nor will say a word. In truth we are determined to take no part in European quarrels. we will endeavour by a rigorous observance of justice towards all nations to preserve peace and commerce with all; and we will not suffer our peace to be committed but by our own actions, or those of others immediately respecting ourselves. We shall endeavor to lead nations by their interest to observe all the terms of good correspondence and neighborhood with us, and if they fail in these to make it still their interest to return to them. To connect ourselves with the complicated combinations of the interests of Europe, would be to relinquish the most precious gift of nature, insulation from the power and politics of that continent.
As this matter will of course bring you into conference with the Minister of foreign affairs for that government, you are desired to avail yourself of that opportunity of conveying to the government assurances of the friendship of this Country to that, that the President will omit no occasion of proving to them his dispositions and wishes to cultivate harmony and good correspondence, by an observance of all those attentions and procedures which are found in respect, in justice and in usage between nation and nation, by a rigorous regard to justice in whatsoever may arise between us, and by every proof of friendship and favor which may be consistent with the justice due to others. he sincerely prays and hopes that the war in which that country is now engaged may be speedily terminated, and pledges himself during its continuance to observe a faithful and conscientious neutrality towards all the belligerent powers.
The honorable Mr. Dawson member of the late Congress from the state of Virginia will deliver you this with the treaty which is committed to his care. he will direct the vessel which carries him to return  without delay; and awaiting the ratification on the part of France, he will receive it from you and take his passage back in some other vessel. You are desired to press for this ratification with as little delay as possible, and being obtained and delivered to Mr. Dawson you will consider it as closing your proceedings & powers: so soon as it is received here, a Minister Plenipotentiary will be sent on our part to reside with that nation.
I am Gentlemen &c. &c.

Levi Lincoln

